FILES IN
                                                              The Court of Appeals
                                                                  Sixth District
                               NO. 06-15-00079-CV

                                                                 m     1 6 2015

                                      IN THE                   Texarkana, Texas
                          sixth c o u r t o f appeals        Debra K. Autrey, Clerk
                             texarkana; texas


                                JAVIER JAIMES
                                  APPELLANT


                                         V.


                               ZENAW MERSHA
                                   APPELLEE



         ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2
     TRAVIS COUNTY, TEXAS, HON. TODD T. WONG, PRESIDING


       UNOPPOSED MOTION REQUESTING EXTENSION OF TIME
                          TO FILE APPELLANT'S BRIEF




TO THE HONORABLE SIXTH COURT OF APPEALS:

       Comes now Appellant Javier Jaimes and submits this Motion For Extension

of Time to File Appellant's Brief as follows.

1)     Appellant's Brief is due on December 21, 2015. Appellant is requesting a

thirty day extension of time to file Appellant's Brief, which would make the brief

due on January 20, 2016. Appellant has not previously requested an extension of

time to file his brief.
2)    Good cause exists for allowing Appellant additional time to file his Brief.

Appellant is in the process of obtaining pro bono appellate counsel through the

Third Court of Appeals Pro Bono Program, to represent him in this proceeding.

3)    This motion is not sought for delay but so that justice may be served.

      Wherefore, Appellant prays that the Court grants his thirty day extension

request to file his Brief to January 20, 2016, and for such other relief to which he

may be entitled.

                                Respectfully submitted,


                                    Javier Jaimes


                                Javier Jaimes, Pro Se
                                6202 Turtle Dove
                                Austin, Texas 78744
                                Tel (512) 389-5338
                                Email imi595@aol.com




                      CERTIFICATE OF CONFERENCE

      Pursuant to Tex. App. R. 10.1(a)(5), I hereby certify that I have conferred
with counsel for Appellant and Appellant does not oppose a thirty day extension of
the deadline.
                                      Javier Jaimes


                                Javier Jaimes, Pro Se
                       CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document has been delivered to the
following counsel of record on this _16th day of December 2015 by first class
and e-mail:


David Sadegh
The Law Office of David J. Sadegh
10203 Birchridge Drive, Suite 210
Humble, Texas 77338
djsadegh(g),sadeghlaw.com

                                     Javier Jaimes


                             Javier Jaimes, Pro Se